NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Argued June 13, 2013
                                  Decided June 21, 2013

                                          Before

                            DANIEL A. MANION, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge
No. 12-3621

ROSA ISIDORA CHOC,                             Petition for Review of an Order of the
     Petitioner,                               Board of Immigration Appeals.

       v.                                      No. A088 250 632

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.

                                         ORDER

        Rosa Isidora Choc, a Belizean citizen of Mayan descent, petitions for review of an
order of the Board of Immigration Appeals upholding the immigration judge’s (“IJ”) denial
of her applications for asylum, withholding of removal, and protection under the
Convention Against Torture. Choc fears persecution by the Creole population in Belize
because she is Mayan and the wife of a Chinese business owner. Because substantial
evidence supports the IJ’s and the Board’s conclusions that Choc was not persecuted and is
not likely to suffer future persecution, we deny the petition for review.

       Choc and her husband, Hui Quan Qiu, entered the United States on tourist visas in
2001 and overstayed. In 2009 the government charged Choc as removable. See 8 U.S.C.
§ 1227(a)(1)(B). Choc conceded removability and requested a continuance to prepare an
No. 12-3621                                                                            Page 2

application for asylum. (Qiu was separately charged as removable; the IJ declined to
consolidate the cases.)

        Belize, which sits between Mexico and Guatemala, hosts a large immigrant
population. A plurality of the population—about 49 percent—is of Spanish ancestry;
another 25 percent are Creole and 10 percent are Mayan. See CIA World Factbook, Belize,
https://www.cia.gov/library/publications/the-world-factbook/geos/bh.html (last updated
June 10, 2013). Various additional ethnic groups make up the remainder of the population,
a small percentage of which are Chinese. See id. Tension among the ethnic groups,
“particularly resentment of recently arrived Central American and Asian immigrants,”
leads to “discrimination characterized largely by verbal mistreatment.” See U.S. Dep’t of
State, 2010 Country Reports on Human Rights Practices: Belize, Apr. 8, 2011,
http://www.state.gov/documents/organization/160154.pdf. There is also a high incidence of
violent crime in Belize, including armed robberies of individuals and businesses. See
U.S. Dep’t of State, Country Specific Information: Belize, Feb. 7, 2013, http://travel.state.
gov/travel/cis_pa_tw/cis/cis_1055.html. Choc’s husband, like many Chinese Belizeans,
owned a grocery store in the country. See Chinese Businesses in Belize Close in Protest Over
Murders, CARIBBEAN NEWS NOW (Apr. 5, 2011), http://www.caribbeannewsnow.com/
headline-chinese-businesses-in-belize-close-in-protest-over-murders-5840.html (estimating
the percentage of grocery stores owned by Chinese Belizeans as 95 percent).

        Choc applied for asylum, withholding of removal, and relief under the CAT in June
2011, asserting that the Creole population in Belize discriminates against people of Mayan
and Chinese descent and targets the families of Chinese business owners for crime. She
based her persecution claim principally on an incident that took place in 2001 at a grocery
store owned by Qiu. As Choc and Qiu were closing for the day, two men—wearing masks
and armed with knives and guns—burst into the store, held a gun to Choc’s head, and
demanded money from Qiu. They took the day’s profits and then one of them shot Qiu in
the back. Qiu survived but the bullet could not be removed from his body and he still has
difficulty walking. If Choc and her family return to Belize, she believes that they “will be
[the] target of discrimination, intolerance and racism” and “might even be killed” by the
two intruders.

       At the asylum hearing, Choc maintained that the robbers targeted her husband’s
store because of the couple’s ethnic backgrounds. Although she testified that she does not
know “exactly who [the robbers] were,” she suspected that they were likely “robbing all
the Chinese people who own their businesses.” (Qiu, who also testified at the hearing,
concurred that the robbers targeted his store because he is Chinese.) Choc reported the
robbery to the police. After a few days, they took a suspect into custody, but, Choc said,
No. 12-3621                                                                             Page 3

they later released him. Choc and Qiu left Belize several months later. Choc testified that
she soon returned for one week to retrieve her son and learned that the robbers were still
looking for her and her husband—“want[ing] us dead.” More recently her mother, who
still lives in Belize, informed her that crime against Chinese businesses is rising and that
Qiu’s cousin, another Chinese store owner, was killed after their departure. Choc also
submitted documentary evidence in support of her application, including State
Department reports and news articles.

        The IJ denied Choc’s application. He concluded that her request for asylum was
time-barred because she filed it outside the statutory one-year window and had not
established extraordinary circumstances to excuse her tardiness. See 8 U.S.C.
§ 1158(a)(2)(B), (D); Ishitiaq v. Holder, 578 F.3d 712, 715 (7th Cir. 2009). The IJ also denied
Choc’s request for withholding of removal, reasoning that she failed to sufficiently define a
particular social group and that she failed to show that she was persecuted because of her
or her husband’s ethnicity. The IJ credited Choc’s description of the grocery-store attack
but not her belief that the robbers were motivated by the couple’s ethnic backgrounds. The
IJ also determined that Choc had not shown that she is likely to be persecuted or tortured if
returned to Belize.

        The Board of Immigration Appeals dismissed Choc’s appeal. The Board assumed
that “family members of Chinese business owners in Belize” is a cognizable social group
and rejected Choc’s speculation that the robbers targeted her because of her membership in
that group as “insufficient to show persecution.” Absent evidence of any ethnic motivation
for the robbery, the Board upheld the IJ’s finding that “the robbery was motivated by a
desire to seize goods of value.” The Board also agreed with the IJ that Choc did not
demonstrate that she would be persecuted or tortured upon return to Belize; although she
submitted evidence of pervasive crime and some anti-Asian and anti-Mayan sentiment in
the country, she did not show that the government would be unable or unwilling to protect
her.

        Choc does not address the timeliness of her asylum application, so we evaluate only
her claims for withholding of removal and protection under the CAT. Where the Board has
agreed with the IJ’s decision and supplemented that opinion with its own observations, as
it did here, we review both decisions. See Sarhan v. Holder, 658 F.3d 649, 653 (7th Cir. 2011).

      Choc first argues that the IJ and the Board erred by concluding that she has not
shown a nexus between the grocery-store robbery and her ethnicity or membership in a
No. 12-3621                                                                               Page 4

particular social group.1 See 8 C.F.R. § 1208.16(b). She points to her and Qiu’s testimony at
the hearing as evidence that the robbers targeted Qiu’s store because she is Mayan and he
is Chinese. Their testimony, however, was speculative, and neither of them asserts that the
robbers said or did anything to imply that they were motivated by ethnicity. Choc’s
documentary evidence fares no better: The generalized language culled from State
Department reports and news articles establishes little more than a high incidence of crime
in Belize, and Choc presented no particularized evidence that she would be harmed upon
return. See Chen v. Gonzales, 457 F.3d 670, 674–75 (7th Cir. 2006); Galina v. INS, 213 F.3d 955,
959 (7th Cir. 2000). Because Choc and Qiu presented no evidence linking the 2001 robbery
to any ethnic animus, the record does not compel the conclusion that Choc suffered past
persecution. See Bueso-Avila v. Holder, 663 F.3d 934, 938 (7th Cir. 2011) (substantial evidence
supported IJ’s determination that applicant failed to establish past persecution where
record contained no direct evidence that attackers were motivated by applicant’s
membership in protected group); Toure v. Holder, 624 F.3d 422, 428 (7th Cir. 2010) (same);
Aid v. Mukasey, 535 F.3d 743, 747 (7th Cir. 2008) (same).

        Choc also challenges the IJ’s and the Board’s conclusion that the Belizean
government is not unable or unwilling to protect her from persecution. See Ingmantoro v.
Mukasey, 550 F.3d 646, 650 (7th Cir. 2008); Meghani v. INS, 236 F.3d 843, 847 (7th Cir. 2001).
Choc testified that she reported the robbery to the police, who arrested one suspect and
later let him go. But that the suspect was ultimately released does not establish that the
government was complicit in the crime or that it will not protect Choc; in fact, the only
evidence of the police’s involvement in the robbery is that they initiated an investigation
and arrested a suspect. See Ingmantoro, 550 F.3d at 650 (concluding that government was
not complicit in actions of organization against alien where police responded to complaint
and began investigation, even though they made no arrests).

        Choc next argues that the IJ and the Board erred by concluding that she is not likely
to suffer future persecution if removed to Belize and points in support to statements from
2001 when she returned to Belize to pick up her son and heard that the robbers were trying
to locate her. See 8 C.F.R. § 1208.16(b). But “inquiries about [her] location, without any
threats to [her] ‘life or freedom,’ do not compel a conclusion of future persecution.” Liu v.


       1
         Choc challenges the IJ’s conclusion that she did not show that she belongs to a
particular social group targeted for persecution. (She does note, however, that the Board
assumed for the purposes of her appeal that “family members of Chinese business owners
in Belize” constitutes a cognizable social group.) But we need not reach this issue because
Choc’s application for withholding of removal falls short in other respects, as discussed
below.
No. 12-3621                                                                                Page 5

Holder, 692 F.3d 848, 853 (7th Cir. 2012); see 8 C.F.R. § 1208.16(b). And though Choc
presumes that the robbers “want [her] dead,” the robbery occurred over a decade ago and
her family—who still lives in the same small village in Belize—has never been harmed.
See Liu, 692 F.3d at 853; Ishitiaq, 578 F.3d at 718; Marquez v. INS, 105 F.3d 374, 380 (7th Cir.
1997).

       For these same reasons, Choc failed to show that she is entitled to CAT relief, which
requires that it be more likely than not that she face torture—not just persecution—if
removed to Belize. See 8 C.F.R. § 1208.16(c)(2); Toure, 624 F.3d at 429.

       Accordingly, we DENY the petition for review.